 

Exhibit 10.2

 

SAMSONITE CORPORATION

11200 East 45th Avenue

Denver, Colorado  80239

 

 

 

May 12, 2005

 

Mr. Marcello Bottoli

 

Re:  Employment and Management Agreements

 

Dear Mr. Bottoli:

 

With reference to your employment agreement with Samsonite Corporation (the
“Company”) originally dated March 3, 2004, as amended on or about the date
hereof (the Employment Agreement”), and your separate management agreement with
Samsonite Europe N.V., dated on or about the date hereof (the “Management
Agreement”), this will confirm our understanding that, notwithstanding the terms
of the Management Agreement, we shall cause Samsonite Europe N.V. not to
terminate the Management Agreement unless and until the Employment Agreement is
terminated.  You agree that if the Employment Agreement is terminated, the
Management Agreement shall be terminated at the same time, provided that,
notwithstanding such termination of the Management Agreement and your duties
thereunder, a pro rata portion of the Management Fee, on a monthly (pro rated
based on the annual Management Fee) basis, as provided in Article 3.1 of the
Management Agreement, shall continue to be paid to you until the Non-compete
Period set forth in Paragraph 8 of the Employment Agreement terminates in
accordance with Paragraph 8(c) of the Employment Agreement.

 

If the foregoing correctly reflects our understanding, please countersign this
letter in the space provided below.

 

Very truly yours,

Agreed and accepted:

 

 

Samsonite Corporation

 

By:

  /s/ Richard Wiley

 

  /s/ Marcello Bottoli

 

Name:  Richard Wiley

Marcello Bottoli

Title:  CFO

 

 

 

--------------------------------------------------------------------------------

 

 